Citation Nr: 9930773	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which increased the rating for the 
veteran's PTSD from 10 percent to 30 percent effective 
October 3, 1997.  The veteran appeals for a higher rating.


FINDING OF FACT

The veteran's service-connected  PTSD is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam from December 
1968 to December 1969.  His awards include a Combat Action 
Ribbon.  Service medical records show no psychiatric 
disorder.  The veteran was first diagnosed with PTSD in June 
1994.  In a July 1994 rating decision, the veteran was 
awarded service connection for PTSD and was assigned a 10 
percent rating effective May 11, 1994.  A January 1998 rating 
decision increased the rating for the veteran's PTSD to 30 
percent.

PTSD is rated under the provisions of Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

The evidence of record includes service medical records, VA 
outpatient treatment records dated in June 1994, VA mental 
disorders examinations dated in July 1994 and January 1998, 
and statements from the veteran.  After reviewing the 
evidence of record, the Board finds that the preponderance of 
that evidence is against entitlement to a rating in excess of 
30 percent.  There is no question that the veteran's PTSD has 
impacted on the veteran's social relationships and 
contributed to his industrial impairment.  However, the RO 
recognized this symptomatology and assigned a disability 
rating of 30 percent.  The medical records show symptoms 
which are moderate in degree.  While the January 1998 VA 
mental status examination clearly showed symptoms such as 
depressed mood, anger and resentment, and some sleep 
impairment, and the veteran's October 1998 statement 
described difficulties with anxiety and memory, these 
symptoms are contemplated under the 30 percent rating.  The 
January 1998 VA examination did not reveal objective findings 
of incoherent speech, hallucinations, or a formal thought 
disorder.  The veteran has indicated that he has experienced 
difficulties in his social life.  However, the Board notes 
that the veteran has been able to maintain a marriage of 
almost thirty years in duration.  As for occupational 
functioning, the veteran has indicated that he has had many 
jobs over the years, and was working at the post office at 
the time of his January 1998 VA examination.  The veteran's 
serious problem with alcohol was mentioned by the examiner.  

The Board observes that the January 1998 VA examiner assigned 
the veteran a Global Assessment of 65, indicative of only 
some difficulty in social and occupational functioning (but 
generally functioning "pretty well").  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The examiner specifically noted that the veteran's alcohol 
abuse might further decrease his ability to function.  The 
Board points out that current law and regulation prohibit the 
payment of disability compensation for impairment caused by 
alcohol abuse,  The Board notes that the only other GAF of 
record was the assignment of a 42 in June 1994.  The veteran 
is currently not attending therapy or taking medication for 
his PTSD.  Of course this would not prohibit an increase in 
his rating.  The point is that the evidence very clearly 
points to alcohol as providing a significant part of the 
veteran's disability picture.  Stated differently, the record 
does not establish or reveal a worsening of the veteran's 
condition due to PTSD symptomatology.  

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran's PTSD is no more than 
30 percent disabling.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant referral for 
consideration of an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's PTSD 
has resulted in frequent hospitalizations or caused a marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for PTSD is denied. 



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 

